UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 24, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 17, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 344-3400 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, stated value $.50 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes  No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes  No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant as of April 9, 2014 was approximately $662,300,256 based on the closing stock price of $460.94 per share on that day. As of January 20, 2015, 2,065,586 shares of the registrant’s Common Stock, $0.50 stated value, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents Table of Contents Page PART III Item 10. Directors, Executive Officers and Corporate Governance 1 Item 11. Executive Compensation 5 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13. Certain Relationships and Related Transactions, and Director Independence 20 Item 14. Principal Accountant Fees and Services 24 PART IV Item 15. Exhibits and Financial Statement Schedules 25 Signatures 26 Index to Exhibits 27 i Table of Contents EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (the “Amendment”) amends the Annual Report on Form 10-K of Biglari Holdings Inc. (“Biglari Holdings,” “we”, “us”, “our”, the “Company” or the “Corporation”) for the fiscal year ended September 24, 2014, originally filed with the Securities and Exchange Commission (the “SEC”) on November 24, 2014 (the “Original Filing”).Since we are not filing our definitive proxy statement within 120 days of our fiscal year ended September 24, 2014, we are filing this Amendment to include the information required by Part III, which was omitted from the Original Filing.In addition, in connection with the filing of this Amendment and pursuant to the rules of the SEC, we are including with this Amendment certain currently dated certifications.Accordingly, Item 15 of Part IV has also been amended to reflect the filing of these currently dated certifications. This Form 10-K/A does not attempt to modify or update any other disclosures set forth in the Original Filing, except as required to reflect the additional information included in Part III and Part IV of this Form 10-K/A.Additionally, this Form 10-K/A, except for the additional information included in Part III and Part IV, speaks as of the filing date of the Original Filing and does not update or discuss any other Company developments subsequent to the date of the Original Filing. ii Table of Contents PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Executive Officers The following table sets forth information regarding our executive officers: Name Age Position with Company Sardar Biglari(1) 37 Chief Executive Officer - Biglari Holdings Steak n Shake Operations, Inc. (“Steak n Shake”) Western Sizzlin Corporation (“Western”) Chairman - Biglari Holdings Steak n Shake Western Bruce Lewis 50 Controller – Biglari Holdings Member of the Board of Directors of the Company Mr. Biglari has served as Chairman of the Board, Chief Executive Officer and a director of Biglari Holdings since 2010.Mr. Biglari was elected Chairman of the Board of the predecessor to Biglari Holdings (the “Predecessor”) in June 2008 and appointed Chief Executive Officer in August 2008 following his election to the Board of Directors (the “Board”) in March 2008. He has been Chief Executive Officer of Steak n Shake since August 2008.He has also served as a director, since December 2005, Chairman, since March 2006, and Chief Executive Officer and President, since May 2007, of Western, a diversified holding company, which was acquired by the Company in March 2010.In addition, Mr. Biglari has served as Chairman and Chief Executive Officer of Biglari Capital Corp. (“Biglari Capital”) since its inception in 2000.Biglari Capital is the general partner of The Lion Fund, L.P. (“The Lion Fund I”) and The Lion Fund II, L.P. (“The Lion Fund II”), private investment funds.Mr. Biglari served as a director of CCA Industries, Inc. (“CCA Industries”), a manufacturer and marketer of health and beauty aids, from August 2011 to July 2014. Mr. Lewis joined the Company and was named Controller in January 2012.From 2007 to 2011, Mr. Lewis was Senior Vice President and Controller of Blockbuster Inc. Our executive officers are appointed annually by the Board, or at such interim times as circumstances may require. 1 Table of Contents Directors Our Board currently consists of six members, four of whom are “independent” within the meaning of the listing standards of the New York Stock Exchange.Each of our directors is elected to serve one year, or until his or her successor is duly elected and qualified, or until he or she resigns, is removed or becomes disqualified. Name and Position Age Business Experience Sardar Biglari, Chairman of the Board and Chief Executive Officer 37 Chairman of the Board, Chief Executive Officer and a director of Biglari Holdings since 2010.Mr. Biglari was elected Chairman of the Board of the Predecessor in June 2008 and appointed Chief Executive Officer in August 2008 following his election to the Board in March 2008.He has been Chief Executive Officer of Steak n Shake since August 2008.He has also served as a director, since December 2005, Chairman, since March 2006, and Chief Executive Officer and President, since May 2007, of Western, a diversified holding company, which was acquired by the Company in March 2010. Chairman and Chief Executive Officer of Biglari Capital, general partner of The Lion Fund I and The Lion Fund II, private investment funds, since its inception in 2000.Director of CCA Industries, a manufacturer and marketer of health and beauty aids, from August 2011 to July 2014.Mr. Biglari has extensive business, managerial and investing experience in a broad range of businesses.He also has experience serving on the boards of directors of public companies. Philip L. Cooley, Vice Chairman of the Board 71 Vice Chairman of the Board and a director of Biglari Holdings since 2010.Dr. Cooley was appointed Vice Chairman of the Predecessor in April 2009 following his election to the Board in March 2008. Prassel Distinguished Professor of Business at Trinity University, San Antonio, Texas, from 1985 until his retirement in May 2012.Served as an advisory director of Biglari Capital since 2000 and as Vice Chairman and a director of Western from March 2006 and December 2005, respectively, until its acquisition by the Company in March 2010.Director of CCA Industries from August 2011 to July 2014.Dr. Cooley has extensive business and investment knowledge and experience.He also has experience serving on the boards of directors of public companies. William L. Johnson, Lead Independent Director 72 Director of Biglari Holdings since February 2012 and lead independent director since December 2014. President and Chief Executive Officer of The Berean Group, LLC, a business consulting firm providing strategic planning, marketing, leadership development and other support services, since June 2002.Vice Chairman of the Board of Fremont Michigan InsuraCorp, Inc., a property and casualty insurance provider, from 2003 until 2011.Former Chairman, President and Chief Executive Officer of SEMCO Energy, Inc., a regulated public utility company, and Chief Executive Officer of Northern Pipeline Construction Company, a natural gas construction company.Mr. Johnson has leadership, business management, insurance and public company experience. 2 Table of Contents Ruth J. Person, Independent Director 69 Director of Biglari Holdings since 2010 and of the Predecessor from 2002 to 2010.Chancellor, University of Michigan-Flint, from 2008 to 2014 andProfessor of Management from 2008 to present.Chancellor, Indiana University Kokomo, and Professor of Management from 1999 to 2008. President, American Association of University Administrators, from 2003 to 2004. Dr. Person previously held positions as President, Board of Directors, Workforce Development Strategies, Inc. and as a member of the Key Bank Advisory Board – Central Indiana and the Board of Managers, Hurley Medical Center, Flint, Michigan.Dr. Person has years of experience in leadership and board positions at various institutions. Dr. Person has extensive knowledge of Steak n Shake’s business. Kenneth R. Cooper, Independent Director 70 Director of Biglari Holdings since October 2010.Attorney in the private practice of law, with over 40 years of legal and business experience in real estate transactions and related matters.Served as a director of Western from February 2007 until its acquisition by the Company in March 2010.Mr. Cooper has extensive experience in real estate, business and financial analysis, as well as significant knowledge of Western’s business. James P. Mastrian, Independent Director 72 Director of Biglari Holdings since August 2012.Mr. Mastrian retired from Rite Aid Corporation (“Rite Aid”) in August 2008.He was the special advisor to the Chairman and Chief Executive Officer.Chief Operating Officer of Rite Aid from October 2005 to August 2007.Senior Executive Vice President, Marketing of Rite Aid from October 2000 to October 2005.Mr. Mastrian also held senior marketing positions at Revco D.S., Inc. prior to its acquisition by CVS and The Sherwin-Williams Company.Director of CCA Industries from 2009 to August 2012.Mr. Mastrian served in a leadership role in the retail sector, has extensive marketing experience and over 40 years of experience in corporate management. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires the Corporation’s officers and directors, and persons who own more than ten percent of a registered class of the Corporation’s equity securities, to file reports of ownership and changes in ownership with the SEC and the New York Stock Exchange.Officers, directors and greater than ten-percent shareholders are required by SEC regulation to furnish the Corporation with copies of all Section 16(a) forms they file. Based solely on its review of the copies of such forms received by it, and written representations from certain reporting persons that no Section 16(a) forms were required for those persons, the Corporation believes that during fiscal 2014 all filing requirements applicable to its officers, directors and greater than ten-percent shareholders were complied with. Code of Conduct The Corporation has adopted a Code of Conduct for all directors, officers and employees as well as directors, officers and employees of each of its subsidiaries.The Code of Conduct is available on the Corporation’s website at www.biglariholdings.com.A copy of the Code of Conduct may also be obtained at no charge by written request to the attention of the Secretary of the Corporation at 17est, Suite 400, San Antonio, Texas78257. Changes to Procedures for Shareholders to Nominate Persons for Election to the Board of Directors There were no material changes made during fiscal 2014 to the procedures by which shareholders may recommend nominees to our Board of Directors. 3 Table of Contents Audit Committee Matters The Board has established an Audit Committee in accordance with Section 3(a)(58)A of the Exchange Act.The Audit Committee consists of Kenneth R. Cooper, William L. Johnson, James P. Mastrian and Ruth J. Person.The Board of Directors has determined that each of William L. Johnson, James P. Mastrian and Ruth J. Person meets the definition of “audit committee financial expert” as that term is used in Item 407(d)(5) of Regulation S-K promulgated under the Exchange Act.All current members of the Audit Committee meet the criteria for independence set forth in Rule 10A-3 under the Exchange Act and in Section 303A of the New York Stock Exchange Listed Company Manual. 4 Table of Contents ITEM 11. EXECUTIVE COMPENSATION Compensation Discussion and Analysis The Compensation Discussion and Analysis is designed to provide shareholders with a better understanding of our compensation philosophy, core principles, and decision-making process.It explains the compensation-related actions taken with regard to the executive officers who are identified in the Summary Compensation Table (the “Named Executive Officers”).Details regarding the compensation we paid to the Named Executive Officers for fiscal 2014 are found in the tables and narrative that follow them. Executive Summary Biglari Holdings is composed of two distinct components:operations and investments.The Company conducts its operations through its wholly-owned subsidiaries, including Steak n Shake Operations, Inc., Western Sizzlin Corporation, First Guard Insurance Company and Maxim Inc.The Company holds its investments mainly through limited partner interests in The Lion Fund I and The Lion Fund II (collectively, “The Lion Fund”). The general partner of The Lion Fund is Biglari Capital Corp., a private investment firm owned by Mr. Biglari, who is both CEO of the Company and serves as the investment manager of The Lion Fund. As CEO of Biglari Holdings, he oversees the Company’s operating businesses, and as Chairman of Biglari Capital, the general partner of these investment partnerships, he is responsible for their investment decisions. Highlights for fiscal 2014 include: Operating Businesses · Steak n Shake recorded its 23rd consecutive quarterly increase in same-store sales. · Purchased First Guard Insurance Company, a direct underwriter of commercial trucking insurance.First Guard has never experienced an underwriting loss in its 17-year history. · Acquired Maxim, a leading men’s magazine published in 75 countries. 5 Table of Contents Changes to Compensation Program and Response to Shareholder Engagement Biglari Holdings views our shareholders as true long-term partners in its business and wants their questions and suggestions to be considered fully, clearly, and accurately.Since the Company’s 2014 annual meeting, including its response concerning the results of the “say on pay” vote at the meeting, we have met with a number of investors to solicit their feedback on issues of importance to shareholders.The most important matters for shareholders have included corporate governance, executive compensation, and pay and performance alignment.We value the opinions of our shareholders, and, as a result of these discussions, the Board has implemented the following changes: Actions · · Appointed William L. Johnson as Lead Independent Director Mr. Johnson’s responsibilities include presiding over Board meetings at which the Chairman is not present, including executive sessions of the independent directors; serving as a liaison between the Chairman and the independent directors; and ensuring the Board’s focus on issues of corporate governance · Retained Farient Advisors, LLC (“Farient”), an independent compensation consulting firm, to conduct a comprehensive review of the Company’s executive compensation program for 2015, including peer group development, incentive compensation design, pay and performance alignment, and best governance practices · Farient is currently reviewing the Company’s executive compensation program, including the incentive agreement with Mr. Biglari (the “Incentive Agreement”).More information will be disclosed in our forthcoming proxy statement filing · Enhanced our Compensation Discussion & Analysis (“CD&A”) to better describe our compensation philosophy and more clearly explain the way in which Mr. Biglari is compensated · Our disclosure separates the discussion of our operating business and investments business · The Incentive Agreement was amended in July 2013 to more closely tie Mr. Biglari’s incentive compensation to the earnings of our operating businesses, by excluding any realized or unrealized gains or losses, earnings and all other amounts attributable to any investments by Biglari Holdings and its subsidiaries in The Lion Fund · Adoption of stock ownership guidelines for our non-employee directors · Because the Company does not grant options or other stock awards to non-employee directors to avoid the dilution of our shareholders’ ownership interests, the Board adopted stringent Stock Ownership Guidelines for our non-employee directors to ensure that the interests of our non-employee directors are aligned with the interests of our shareholders in maximizing the long-term value of the Company · Our non-employee directors are required to own shares equal in value to at least five times their annual cash retainer.Directors have until four years from the adoption of the policy to meet the guideline 6 Table of Contents Summary of Executive Compensation Practices Below we summarize certain elements of our compensation program that seek to align compensation with the interests of our shareholders, avoid excessive risk taking, foster sustainable long-term shareholder value creation, and adhere to high corporate governance standards. What We Do What We Don’t Do þ Align executive compensation with the long-term interests of our shareholders by adhering to a “pay for performance” compensation philosophy þ Avoid dilution to shareholders by requiring our CEO to use pre-tax cash incentive dollars to purchase shares in the open market, rather than through equity grants þ Require holding periods on equity purchased by our CEO in the open market under the Incentive Agreement þ Utilize an independent compensation consulting firm that provides no other services to the Company þ Maintain stringent Stock Ownership Guidelines for our non-employee directors þ Have a Lead Independent Director serve as a liaison between the Chairman and the independent directors, facilitating more effective communications and corporate governance ý No Employment Agreements with our CEO and other named executive officer ý No stock options ý No restricted stock or other forms of equity awards ý No traditional executive perquisites, such as auto allowances, health club memberships, executive physicals, country club memberships, or personal financial planning services ý No discretionary bonuses for our CEO ý No excise tax gross-ups 7 Table of Contents Compensation of Named Executive Officers Chief Executive Officer Compensation for Managing the Operating Businesses In his capacity as CEO of the Company, Mr. Biglari earned $900,000 for fiscal 2014. Base Salary Mr. Biglari’s current base salary of $900,000 was set by the Compensation Committee of the Board of Directors (prior to being merged with the Governance and Nominating Committee; the Governance, Compensation and Nominating Committee is referred to below as the “Committee”). Mr. Biglari’s salary has not been increased since 2009. Incentive Agreement Philosophy.The Company’s singular long-term strategic objective is to maximize its per-share intrinsic value, a subjective gauge of the progress of the business that the Company believes will eventually be reflected in its stock price.In designing the Incentive Agreement with Mr. Biglari, the Committee sought to embody the pay-for-performance ethos of the Company and its focus on maximizing long-term shareholder value.Therefore, the Committee concluded it was most appropriate to determine Mr. Biglari’s compensation by reference to the objective measure – book value growth – that most closely reflected the Company’s ultimate mission.Since our Incentive Agreement requires Mr. Biglari to purchase in the open market and subsequently hold equity with pre-tax incentive dollars (discussed in more detail below), this plan operates as both a short- and long-term incentive award, avoids the significant dilution that would otherwise occur through the granting of options or other stock awards, and firmly aligns Mr. Biglari’s interests with the long-term interests of our shareholders.Furthermore, since the Company does not grant equity to our named executive officers, our shareholders receive the benefit of immediate tax deductibility under Section 162(m) of the Internal Revenue Code, rather than at the time of vesting or exercising equity awards. Incentive Design.The Incentive Agreement established a performance-based annual incentive payment for Mr. Biglari contingent upon the growth in the Corporation’s adjusted book value in each fiscal year.The adjusted book value metric adopted by the Committee measures the Company’s economic performance and is unaffected by non-economic factors.For example, the consummation of the rights offerings conducted by the Company (despite having raised significant capital in furtherance of the Company’s business objectives) had no impact on Mr. Biglari’s compensation under the Incentive Agreement. In order for Mr. Biglari to receive any incentive, the Company must achieve annual adjusted book value growth in excess of 6% (the “Hurdle Rate”) above the Company’s previous highest level of book value (the “High Water Mark”).Mr. Biglari will receive 25% of any incremental book value created above the High Water Mark plus the Hurdle Rate (collectively, the “Measuring Point”).For example, if the previous highest recorded book value was $100,000,000, the Company would need to achieve adjusted book value of $106,000,000 before any incentive could be earned.In any fiscal year in which book value declines, the Company must completely recover the deficit from the previous High Water Mark, plus attain the Hurdle Rate, before Mr. Biglari is eligible to receive any further incentive payments.The Incentive Agreement limits Mr. Biglari’s incentive compensation to $10 million in any one-year performance period. Further, the Incentive Agreement provides that Mr. Biglari must use at least 30% of his pre-tax incentive compensation (which equates to approximately 50% after tax) to purchase shares of the Company’s common stock in the open market.Mr. Biglari is then required to hold such shares for a minimum of three years from the date of purchase, subject to the Incentive Agreement.As a result of this provision, Mr. Biglari has purchased a total of 17,210 shares of our common stock.Mr. Biglari has never sold a share of stock accumulated under the Incentive Agreement or otherwise. 8 Table of Contents Economic Terms of Agreement.The Corporation initially entered into the Incentive Agreement with Mr. Biglari on April 30, 2010, and it was amended and restated on September 28, 2010.The Incentive Agreement was approved by 82% of the votes cast by our shareholders at our special meeting held on November 5, 2010.In connection with the sale of Biglari Capital to Mr. Biglari (the “Biglari Capital Transaction”), Biglari Holdings and Mr. Biglari entered into the First Amendment, dated as of July 1, 2013, to the Incentive Agreement (the “Incentive Agreement Amendment”).The Incentive Agreement Amendment was designed to reflect the bifurcation of the Company’s operating and investing activities as a result of the Biglari Capital Transaction and thereby more closely tie Mr. Biglari’s incentive compensation to the Company’s operating earnings.Accordingly, the Incentive Agreement Amendment excludes from the calculation of Biglari Holdings’ adjusted book value, and therefore from the calculation of Mr. Biglari’s incentive compensation, any realized or unrealized gains or losses, earnings and all other amounts attributable to any investments by Biglari Holdings (and its subsidiaries) in The Lion Fund (as well as any other investment partnerships of which Mr. Biglari or his affiliate is the general partner).To assure a fair, objective, and reasoned compensation system, the Committee retained Towers Watson, nationally recognized compensation consultants, to assist in formulating the Incentive Agreement, including the amendment thereto. 9 Table of Contents Reconciliation of Adjusted Book Value.The following tables set forth a reconciliation of (i) the change in adjusted book value to the change in total shareholders’ equity for fiscal 2014 and 2013 and (ii) adjusted book value to total shareholders’ equity as of the end of fiscal 2014 and 2013.With respect to fiscal 2013, the following tables also show the adjustments made to reflect and give effect to the Biglari Capital Transaction and the Incentive Agreement Amendment. (amounts in thousands) Fiscal 2014 Fiscal 2013 Change in shareholders’ equity: Net Earnings $ $ Other comprehensive income, net ) ) Deconsolidation of affiliated partnerships - Adjustment to treasury stock for holdings in investment partnerships ) ) Issuance of stock for rights offering Exercise of stock options 24 17 Adjustment of redeemable noncontrolling interest to maximum redemption value - ) Change in shareholders’ equity Reconciling of change in adjusted book value to change in shareholders’ equity: Add accrued CEO incentive compensation - Less earnings from investment partnerships included in net earnings ) ) Less deconsolidation of affiliated partnerships - ) Add adjustment to treasury stock for holdings in investment partnerships Less issuance of stock for rights offering ) ) Change in other comprehensive income due to foreign currency translation adjustments (8 ) Less exercise of stock options ) ) Add adjustment of redeemable noncontrolling interest to maximum redemption value - Change in adjusted book value $ ) $ Fiscal 2014 Fiscal 2013 Beginning Shareholders’ Equity $ $ Adjustment for treasury stock and equity in investment partnerships ) ) Adjusted book value $ $ 10 Table of Contents Historical Incentive Payouts.As the chart below illustrates, payouts earned under the Incentive Agreement have closely aligned with corporate performance.In fiscal 2014, the decline in our book value resulted, to a significant extent, from expenses incurred in our continuing efforts to franchise the Steak n Shake concept and also to revitalize the Maxim brand, which we acquired in February 2014.These expenditures emphasize the Company’s focus on creating sustainable long-term shareholder value, which may come at the expense of short-term results; our executive compensation is squarely aligned with this philosophy. The CEO incentive payment is reviewed by the Committee and its advisors. Overall, the Committee believes the incentive design for Mr. Biglari: · Aligns with our overriding objective of increasing the per-share intrinsic value of the enterprise · Provides challenging goals, since the threshold level of book value needed to earn an incentive is set at the High Water Mark plus the Hurdle Rate · Serves as both a short- and long-term incentive through the required purchase of our common stock in the open market · Ensures proper long-term alignment with our shareholders given the share purchase provisions and holding requirements, while avoiding the dilution associated with equity awards · Offers shareholders advantageous tax treatment since pre-tax cash incentive dollars are used to purchase shares in the open market · Avoids encouraging excessive risk taking by promoting action intended to create long-term, sustainable value for the benefit of all shareholders 11 Table of Contents Management of Investments The Company holds its investments mainly through limited partner interests in The Lion Fund.The general partner of The Lion Fund does not charge Biglari Holdings management fees, only a performance fee; therefore, its fees are predicated solely on investment gains rather than assets under management.Income from The Lion Fund is excluded in the calculation of Mr. Biglari’s incentive compensation under the Incentive Agreement.The investments in The Lion Fund are more fully described in Item 13 – Related Person Transactions. Compensation of Controller The Committee has charged Mr. Biglari with the responsibility of reviewing and confirming the compensation of other executive officers, including senior executives of the Company’s major subsidiaries.Factors considered are typically subjective, such as the executive’s performance and any changes in that executive’s functional responsibilities, which were the primary factors used in determining the salary and bonus for the Company’s Controller in fiscal 2014, 2013 and 2012.We may also utilize different incentive arrangements, with their terms dependent upon such elements as the economic potential or capital intensity of the business.The incentives could be large and will always be tied to the operating results for which an executive exercises authority. Employment Agreements, Severance, and Change-in-Control Arrangements Neither Mr. Biglari nor Mr. Lewis has an employment agreement with the Company and neither has been granted or holds any stock options or restricted stock awards from the Company. Mr. Biglari’s Incentive Agreement continues in effect during his service as Chief Executive Officer of the Company, but does not alter his at-will employment arrangement with the Company.If there is a change in control of the Corporation, Mr. Biglari is terminated by the Corporation without “cause” or Mr. Biglari resigns for “good reason,” Mr. Biglari will be entitled to receive a severance payment equal to 299% of his average annual cash compensation (consisting of his base salary and incentive compensation), determined from the date of the Incentive Agreement, subject to reduction to the extent necessary so that no portion of the severance payment will be subject to the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended. Benefits Provided, and Not Provided, by the Company The Committee does not bestow many traditional perquisites on the Named Executive Officers, such as auto allowances, health club memberships, executive physicals, country club memberships, personal financial planning services, and other similar benefits that do not closely relate to shareholder value creation. During fiscal year 2010, we resolved to suspend, indefinitely, all future option grants and placed a moratorium on the issuance of restricted stock.The Committee does not believe in granting conventional incentives such as stock options and restricted stock, which would dilute shareholders’ ownership in the Corporation. In addition, Mr. Biglari is not entitled to receive any discretionary bonuses.The Committee therefore believes that Mr. Biglari’s incentive compensation is correlated solely to the performance of the Company’s operating businesses and its investments. The Company purchases hours for the use of aircraft for business purposes pursuant to a fractional ownership program.Any use of the aircraft for personal travel has been fully reimbursed to the Company; otherwise such amounts would be deemed to be compensation and reported in the summary compensation table.The use of these aircraft by Company personnel and the reimbursement of personal travel costs are reviewed by the Audit Committee and its advisors.This information regarding aircraft usage has been voluntarily provided to our shareholders. Deductibility Cap on Executive Compensation Section 162(m) of the Internal Revenue Code generally disallows a federal income tax deduction to any publicly held corporation for compensation to the principal executive officer, principal financial officer, or any of the three other most highly compensated executive officers in excess of $1 million in any taxable year.Payments made pursuant to the Incentive Agreement, however, are intended to qualify as “performance based compensation,” eligible for continued deductibility with shareholder approval.To preserve the tax deductibility of such compensation, the Corporation sought and obtained approval of the Incentive Agreement at the November 5, 2010 special meeting of shareholders. 12 Table of Contents In fiscal 2014, we did not pay compensation that was not deductible under Section 162(m). Compensation Policies Relating to Risk Management The Committee believes that our compensation policies and practices, as a result of their emphasis on long-term value creation, do not encourage unnecessary or excessive risk taking and that any risks arising from our compensation policies and practices are not reasonably likely to have a material adverse effect on the Corporation. 13 Table of Contents Summary Compensation Information The following table shows the compensation paid to the Company’s Chief Executive Officer and Controller, who are the Company’s only executive officers and whom we refer to herein collectively as our “Named Executive Officers,” for the 2014, 2013 and 2012 fiscal years. SUMMARY COMPENSATION TABLE Name and Principal Position Fiscal Year Salary ($) Bonus ($) Non-Equity Incentive Plan Compensation ($)a All Other Compensation($)b Total ($) Sardar Biglari, $
